      Case 2:20-cv-00617-EEF-MBN Document 63 Filed 03/11/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


BLAKE PABLOVICH                                                              CIVIL ACTION

VERSUS                                                                       NO. 20-617

ROOMS TO GO LOUISIANA CORP.                                                  SECTION "L" (5)



                                      ORDER & REASONS

       Before the Court is a Motion to Stay and Notice of Intent to seek Rule 72 review of

Magistrate Judge’s March 5, 2021 Order by Defendant Rooms to Go Louisiana Corp. R. Doc. 56.

The Court has reviewed the record, the magistrate’s ruling, Defendant’s arguments, and the

applicable law and now issues this Order and Reasons.

       I.      BACKGROUND

       This case arises from the collapse of a chair and the ensuing bodily injuries sustained by

its occupant, Plaintiff Blake Pablovich. Plaintiff claims that on September 13, 2019, while

shopping for a dining room table and chairs in a Rooms to Go store located in Gretna, Louisiana,

she sat in a Sabre Springs Espresso Side Chair that collapsed, “throwing Plaintiff backwards to the

floor of the store” and causing “injuries to her left arm, left shoulder, left elbow, neck, back, and

head.” R. Doc. 1 ¶ 5–8.

       Based on the foregoing factual allegations, Plaintiff filed suit against Defendant Rooms To

Go Louisiana Corp. (“Rooms to Go”), alleging that it is liable under the Louisiana Products

Liability Act (“LPLA”) under theories of defective construction, defective design, and lack of

adequate warnings. Id. ¶ 10-19. Alternatively, if Defendant is not found to be a manufacturer of

the Chair under the LPLA, Plaintiffs pleads negligent misrepresentation under LA. C.C. 2315. R.

                                                 1
      Case 2:20-cv-00617-EEF-MBN Document 63 Filed 03/11/21 Page 2 of 5




Doc. 21 at ¶¶ 24, 25. Plaintiff seeks to recover past and future damages for medical expenses,

physical pain and suffering, mental anguish, physical disfigurement, physical impairment, and loss

of earnings/earning capacity. Id. at ¶ 32.

       Defendant filed an Amended Answer generally denying liability. R. Doc. 24. Defendant

argues that Plaintiff’s LPLA claims must fail as a matter of law because the Defendant is not a

“manufacturer” of the Chair within the meaning of the LPLA under La. R.S. § 9:2800.53. Id. at 2.

Defendant also argues that Plaintiff’s negligent misrepresentation claim under LA C.C. 2315 must

fail because as the non-manufacturing seller of the Chair, Rooms to Go had no legal duty to inspect

the chair for defects, and therefore, had no duty to supply “correct” information to Plaintiff about

the Chair; Rooms to Go did not make any misrepresentations/omissions; and Plaintiff’s injuries

did not result from a justified reliance on the alleged misrepresentations/omissions. Id. at 1.

       On March 5, 2021, thee Magistrate Judge granted Plaintiff’s motion to allow re-inspection

of the chair at issue by Plaintiff’s newly retained expert. R. Doc. 56. The Magistrate found that

Plaintiff had “demonstrated that such a re-inspection of the chair is appropriate and necessary.” Id.

Accordingly, the Order provided a re-inspection deadline of March 15, 2021 and allowed

Plaintiff’s expert 72 hours after inspection to supplement the expert report. Id.

       II.     PENDING MOTION

       Defendant now moves for a stay of the Magistrate’s Order pending resolution of

Defendant’s forthcoming Rule 72 objection. R. Doc. 57. Defendant argues that a stay is necessary

because Rooms To Go is likely to prevail on the merits of its objection. Specifically, Defendant

argues that the Order is “clearly erroneous and contrary to law” because 1) the extension of the

expert report deadline violated the Court’s prior orders; 2) it compelled inspection despite

Plaintiff’s noncompliance with the procedural requirements for a motion to compel; and 3) the

                                                 2
      Case 2:20-cv-00617-EEF-MBN Document 63 Filed 03/11/21 Page 3 of 5




Magistrate erred in his factual findings concerning prior discovery extensions. Id. at 1-2.

Defendant further contends that absent a stay, Rooms To Go will suffer irreparable harm because

its right to appeal the Magistrate Judge’s Order will expire before the deadline for re-inspection.

Id. at 4. Lastly, Defendant argues that a stay would not prejudice Plaintiff, as it would not delay

any other fact discovery, nor would it harm any identifiable public interest. Id. at 5.

       III.    LAW & DISCUSSION

       In considering whether to stay a magistrate judge’s order pending Rule 72 objections,

courts typically apply the same four-factor test used for a stay pending appeal. See, e.g., Alvarez

v. Larose, No. 20-782, 2020 WL 5632659, at *2 (S.D. Cal. Sept. 21, 2020) (applying the four-

factor test to respondent’s motion to stay the magistrate judge’s order pending Rule 72(a)

objections); LEG Q LLC v. RSR Corp., No. 17-1559, 2017 WL 4222690, at *2 (N.D. Tex. Sept.

22, 2017) (“The Court determines, as other courts have concluded, that the general, four-factor test

for a stay pending appeal governs the analysis of a request for a stay pending an objection of a

magistrate judge's order resolving a non-dispositive matter”) (citing Jenkins v. Robotec, Inc., No.

09-150, 2009 WL 5166252, at *2 (S.D. Miss. Dec. 29, 2009)). Thus, the relevant factors are: “(1)

whether the stay applicant has made a strong showing that he is likely to succeed on the merits;

(2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay

will substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies.” Cook v. Marshall, No. CV 17-5368, 2019 WL 2437071, at *1 (E.D. La. June 10,

2019) (citing Planned Parenthood of Greater Tex. Surgical Health Servs. v. Abbot, 734 F.3d 406,

410 (5th Cir. 2013)). Of these factors, the likelihood of success on the merits and irreparable harm

are “the most critical.” Nken v. Holder, 556 U.S. 418, 434 (2009). Notably, a stay is “an exercise



                                                 3
       Case 2:20-cv-00617-EEF-MBN Document 63 Filed 03/11/21 Page 4 of 5




of judicial discretion,” and “is not a matter of right, even if irreparable injury might otherwise

result.” Id. at 433.

        In the present case, the Court finds that the factors weigh against the issuance of a stay.

Under Federal Rule of Civil Procedure 72(a), a magistrate judge's ruling on a non-dispositive

matter is subject to reversal where the decision is “clearly erroneous or contrary to law.” Fed. R.

Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A). As such, Defendant “bears a heavy burden.” Seacor

Marine, L.L.C. v. Cummins Mid-S., Inc., No. CIV.A.09-383, 2010 WL 2292152, at *2 (E.D. La.

June 3, 2010). This is not a case where there is a close question of law involved. Instead, Defendant

argues, among other things, that the Plaintiff failed to show good cause for an extension of the

expert report deadline and the Magistrate’s “factual finding that Plaintiff is entitled to sympathy is

clear error.” Id. at 3. The Court recognizes that federal law affords a magistrate judge broad

discretion in the resolution of pretrial disputes. The Magistrate, in granting the re-inspection of the

chair at issue in this case and a 72-hour extension of the expert report deadline, appropriately

considered that Plaintiff had previously afforded Defendant three extensions to respond to

discovery requests. Although Defendant objects on the grounds that Rooms to Go had also granted

Plaintiff discovery extensions, this does not constitute clear error such that the Court should disturb

the Magistrate’s findings. Considering this exacting standard, Defendant has not shown likelihood

for success on the merits.

        Moreover, Defendant will not suffer irreparable harm if the stay is denied. Defendant

claims that without a stay, the appeal may be mooted by the re-inspection. Defendant also argues

that the Order for re-inspection hinders Defendant’s ability to timely file expert-relate motions

because it only extends Plaintiff’s expert report deadline, and not the dispositive motion deadline.



                                                  4
        Case 2:20-cv-00617-EEF-MBN Document 63 Filed 03/11/21 Page 5 of 5




The Court is not persuaded by these arguments. 1 As stated by the Magistrate, to the extent that the

Order impacts any pending pretrial deadlines, Defendant may bring that to the Court’s attention

for prompt resolution.

         IV.      CONCLUSION

         For the foregoing reasons,

         IT IS ORDERED that Defendant’s Motion to Stay, R. Doc. 57, is DENIED.

         New Orleans, Louisiana this 11th day of March, 2021.




                                                                         __________________________
                                                                                Eldon E. Fallon
                                                                           United States District Judge




1 At a recent status conference, Defendant indicated that the objection would be filed by no later than March 11, 2021.
Plaintiff represented that the expert must travel from out-of-state to conduct the re-inspection, and therefore, required
adequate notice to do so. Plaintiff offered March 15, 2021 as the potential date for re-inspection, if allowed to proceed.
Accordingly, the Court will address the objection in due course upon its filing.
                                                            5
